DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7-9 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Le-Ngoc et al. (US# 2017/0347378 hereinafter referred to as Le-Ngoc) in view of Yoshimoto et al. (US# 2019/0229843 hereinafter referred to as Yoshimoto), Kim et al. (US# 2014/0036889 hereinafter referred to as Kim) and Kim et al. (US# 2019/0342061 hereinafter referred to as Kim ‘061).

	RE Claim 7, Le-Ngoc discloses a terminal (See Le-Ngoc FIG 2) comprising: 
	a receiver that receives first configuration information of a first resource for grant free uplink transmission from a base station (See Le-Ngoc FIG 2; [0012], [0032] – receiving configuration information with resource allocation information for grant free (LBT) transmissions to base station); and 
	a transmitter that performs uplink transmission using the first resource (See Le-Ngoc FIG 2, 6, 9) when the receiver detects that uplink transmission from a second See Le-Ngoc FIGs 6, 9; [0052]-[0053] – only transmitting on uplink if another device, which is also allocated resources for uplink transmission, is not also already transmitting on the medium).
	Le-Ngoc does not specifically disclose receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station; or
	wherein the first configuration information is different from the second configuration information.
	However, Yoshimoto teaches of wherein the first configuration information is different from the second configuration information (See Yoshimoto FIG 2; [0081], [0090]-[0092] – sending UE specific configuration information for grant-free uplink transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, wherein the first configuration information is different from the second configuration information, as taught in Yoshimoto. One is motivated as such in order to improve grant-free transmission/retransmission efficiency (See Yoshimoto [0024]).
	Le-Ngoc, modified by Yoshimoto, does not specifically disclose
	receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station.
See Kim [0059] – DCI on PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto, comprising receiving downlink control information (DCI) by a physical downlink control channel (PDCCH) from the base station, as taught in Kim. One is motivated as such in order to prevent ambiguity of transmission timing (See Kim [0016]-[0017]).
	Le-Ngoc, modified by Yoshimoto and Kim, does not specifically disclose the downlink control information (DCI) that activates the first resource.
	However, Kim ‘061 teaches of the downlink control information (DCI) that activates the first resource (See Kim ‘061 [0132] – received DCI activates grant-free resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto and Kim, comprising the downlink control information (DCI) that activates the first resource, as taught in Kim ‘061. One is motivated as such in order to improve the efficiency of uplink/downlink transmissions and improve overall throughput (See Kim ‘061 [0021]-[0025]).

	RE Claim 8, Le-Ngoc, modified by Yoshimoto, Kim, and Kim ‘061, discloses a terminal, as set forth in claim 7 above, wherein the receiver detects whether the uplink See Le-Ngoc [0012], [0032] – LBT).

	RE Claim 9, Le-Ngoc discloses a transmission method performed by a terminal (See Le-Ngoc FIG 2) comprising: 
	receiving first configuration information of a first resource for grant free uplink transmission from a base station (See Le-Ngoc FIG 2; [0012], [0032] – receiving configuration information with resource allocation information for grant free (LBT) transmissions to base station); and 
	performing uplink transmission using the first resource (See Le-Ngoc FIG 2, 6, 9) when detecting that uplink transmission from a second terminal that has received second configuration information of a second resource for grant free uplink transmission is not present (See Le-Ngoc FIGs 6, 9; [0052]-[0053] – only transmitting on uplink if another device, which is also allocated resources for uplink transmission, is not also already transmitting on the medium).
	Le-Ngoc does not specifically disclose receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station; or
	wherein the first configuration information is different from the second configuration information.
	However, Yoshimoto teaches of wherein the first configuration information is different from the second configuration information (See Yoshimoto FIG 2; [0081], [0090]-[0092] – sending UE specific configuration information for grant-free uplink transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, wherein the first configuration information is different from the second configuration information, as taught in Yoshimoto. One is motivated as such in order to improve grant-free transmission/retransmission efficiency (See Yoshimoto [0024]).
	Le-Ngoc, modified by Yoshimoto, does not specifically disclose
	receiving downlink control information (DCI), that activates the first resource, by a physical downlink control channel (PDCCH) from the base station.
	However, Kim teaches of receiving downlink control information (DCI) by a physical downlink control channel (PDCCH) from the base station (See Kim [0059] – DCI on PDCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto, comprising receiving downlink control information (DCI) by a physical downlink control channel (PDCCH) from the base station, as taught in Kim. One is motivated as such in order to prevent ambiguity of transmission timing (See Kim [0016]-[0017]).
	Le-Ngoc, modified by Yoshimoto and Kim, does not specifically disclose the downlink control information (DCI) that activates the first resource.
See Kim ‘061 [0132] – received DCI activates grant-free resource).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the grant-free uplink transmission system, as disclosed in Le-Ngoc, modified by Yoshimoto and Kim, comprising the downlink control information (DCI) that activates the first resource, as taught in Kim ‘061. One is motivated as such in order to improve the efficiency of uplink/downlink transmissions and improve overall throughput (See Kim ‘061 [0021]-[0025]).


Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477